Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2019, 08/26/2020, and 01/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters:

Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  
In claim 1: 
The limitation: “a plurality of opening evently” as cited in lines 18-19,
The limitation: “a water tank” as cited in line 22, and 
The limitation: “at least one water pump” as cited in line 23.
In claim 2: the limitation: “a heating unit” as cited in line 2.
In claim 4: the limitation: “a controller” as cited in line 2.

The limitations above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

	The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1-6 is indicated because: None of prior anticipate or render fairly obvious in combination to teach the limitations of the claimed invention as cited in the independent claim 1.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
04/12/2021